DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    GEICO INDEMNITY COMPANY,
                             Appellant,

                                    v.

   HALLANDALE BEACH ORTHOPAEDIC a/a/o BARTHEL ESTENI,
                       Appellee.

                              No. 4D21-209

                              [June 30, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Mardi Levey Cohen, Judge; L.T. Case Nos. CACE19-5404
and COCE16-20784.

  Michael A. Rosenberg, Thomas L. Hunker, Peter D. Weinstein and
Adrianna de la Cruz-Muñoz of Cole, Scott & Kissane, P.A., Plantation, for
appellant.

   David B. Pakula of David B. Pakula, P.A., Pembroke Pines and Amir
Fleischer of Marks & Fleischer, Ft. Lauderdale, for appellee.

PER CURIAM.

  Affirmed. See Geico Indem. Co. v. Muransky Chiropractic P.A., No. 4D21-
457 (Fla. 4th DCA June 24, 2021).

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.